UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): November 11, 2011 Triad Guaranty Inc. (Exact name of registrant as specified in its charter) Delaware 0-22342 56-1838519 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 101 South Stratford Road Winston-Salem, North Carolina 27104 (Address of principal executive offices) (zip code) (336) 723-1282 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 2.02. RESULTS OF OPERATIONS AND FINANCIAL CONDITION On November 11, 2011, Triad Guaranty Inc. issued a press release announcing its results of operations for the quarter and nine months ended September 30, 2011.A copy of the press release is furnished hereto as Exhibit 99.1. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS (d) Exhibits Exhibit Number Description Press Release dated November 11, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TriadGuaranty Inc. November 14, 2011 /s/ Kenneth S. Dwyer Kenneth S. Dwyer Vice President and Chief Accounting Officer EXHIBIT INDEX Exhibit Number Description Press Release dated November 11, 2011
